Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 6 of figure 12a-12g, including claims 1-24, and 29-34 in the reply filed on 7/26/2021 is acknowledged. However, upon further review, it was determined that elected claims 16-24 and 29-34 are not readable on the Species 6, Fig. 12a-12g because the claim 16 recites, “after reducing the thickness of the semiconductor wafer, providing a support structure at a second side of the semiconductor wafer opposite to the first side” whereas Fig.12a-12g show support structure 1040 (Fig.12b) is provided before reducing the thickness of the semiconductor wafer. Thus, claims 16-24 and 29-34 are withdrawn and claims 1-15 are examined under this office action.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed on 10/15/2019 . 

Information Disclosure Statement
The Information Disclosure Statements filed on 5/24/2019 have been considered.

Oath/Declaration
The oath or declaration filed on 06/06/2019 is acceptable. 

Drawings
The drawings filed on 5/24/2019 are acceptable.

Claim Objections
Claim 1 is objected to because of the following informalities: 

Claim 1 recites the limitation “a semiconductor wafer” in line 2 but “a semiconductor wafer” has already been defined in line 1. Thus, the claim should recite “the semiconductor wafer” in line 2 instead. The dependent claims inherit the deficiency.

Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCutcheon et al (US 2014/0130969; McCutcheon hereinafter).

With regard to claim 1, McCutcheon discloses a method (e.g. Fig.4) for processing 
a semiconductor wafer 22a (para[0036]), the method comprising: 
welding (welding is interpreted as plain meaning such as join, link, unite) 
at least one support structure 50 (para[0036]) onto a semiconductor wafer 22a; and 
reducing a thickness (para[0037]; e,g, backside grinding) of the semiconductor wafer 22a before or after welding the at least one support structure onto the semiconductor wafer 22a.

With regard to claim 4, McCutcheon discloses the method of claim 1, further comprising: before welding the at least one support structure, 
forming an absorption region 28 (para[0028]) on the semiconductor wafer 22a or on the at least one support structure.

With regard to claim 10, McCutcheon discloses the method of claim 1, wherein the at least one support structure 50 comprises a ring structure (since 22a is wafer and 50 is at the edge, it is a ring structure) or a grid structure.

With regard to claim 11, McCutcheon discloses the method of claim 1, wherein the at least one support structure 50 comprises at least one ring segment structure (since 22a is wafer and 50 is at the edge, it is a ring structure) and/or at least one circular structure.

With regard to claim 12, McCutcheon discloses the method of claim 1, wherein the at least one support structure is welded to a front side of the semiconductor wafer, and wherein the method further comprises: before reducing the thickness of the semiconductor wafer 22a (para[0037]), 
placing a carrier structure 22B (para[0037]) at the front side of the semiconductor wafer 22a.

With regard to claim 13, McCutcheon discloses the method of claim 12, further comprising: before placing the carrier structure at the front side, 
filling a gap (Figs.4c-d) between the semiconductor wafer 22a and the carrier structure 22b with foam material 32 (para[0027]).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over McCutcheon.

With regard to claim 15, McCutcheon discloses the limitation of the claim with the exception of the claim further comprising: after welding the at least one support structure onto the semiconductor wafer, processing the semiconductor wafer at a temperature of at least 400C. However, para[0037] of McCutcheon discloses metal deposition process that would require higher than 400C processing temperature. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use processing the semiconductor wafer at a temperature of at least 400C as claimed since metal deposition requires higher than 400C processing temperature. 


Allowable Subject Matter
Claims 2-3, 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Claim 2 would be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites wherein welding the at least one support structure onto the semiconductor wafer comprises: placing the at least one support structure on the semiconductor wafer; and irradiating light through the at least one support structure or through the semiconductor wafer to form a weld region, wherein the weld region is an interface between the at least one support structure and the semiconductor wafer, and/or a joining structure between the at least one support structure and the semiconductor wafer in combination with other elements of the claim 1.

The dependent claim 3 is allowable at least for the same reason as claim 2.
Claim 5 would be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites wherein 

The dependent claim 6 is allowable at least for the same reason as claim 5.

Claim 7 would be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites wherein wherein the absorption region comprises a polysilicon layer or an amorphous silicon layer in combination with other elements of the base claim.

Claim 8 would be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites wherein forming the absorption region comprises implanting ions so that the absorption region comprises a doping concentration of at least 1-10E19cm-3 in combination with other elements of the base claim.

Claim 9 would be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites before reducing the thickness of the semiconductor wafer, forming an electrical element structure of a semiconductor device at a front side of the semiconductor wafer, wherein forming the electrical element structure comprises of forming a polycrystalline silicon layer and/or forming a metallization layer, wherein the .


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELIM U AHMED whose telephone number is (571)270-5025.  The examiner can normally be reached on Increased Flex Schedule. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/SELIM U AHMED/Primary Examiner, Art Unit 2896